—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered August 5, 1992, convicting defendant, after a jury trial, of grand larceny in the fourth degree and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s claim that the court shifted the burden of proof by instructing the jury during voir dire and opening and final instructions, inter alia, to be "ministers of truth” and that their verdict should "speak the truth”, is unpreserved for appellate review as a matter of law for failure to object (People v *251Huynh, 215 AD2d 168, 169), and we decline to review it in the interest of justice. If we were to review it, we would find that the challenged statements were not improper, the entirety of the jury charge having adequately conveyed the People’s burden to prove defendant’s guilt beyond a reasonable doubt. (Supra; People v Rawls, 187 AD2d 353, Iv denied 81 NY2d 845; People v Pena, 196 AD2d 753, Iv denied 82 NY2d 900.) Concur— Sullivan, J. P., Kupferman, Nardelli and Williams, JJ.